PER CURIAM.
This is an action for review of an administrative claim for Medicare benefits. Four Medicare beneficiaries, whose claims for coverage were denied under a Local Coverage Determination (LCD) by Medicare contractor Blue Cross Blue Shield of Kansas, appeal from the district court’s2 order affirming the decision of the Secretary of the Department of Health and Human Services to uphold the LCD. Having carefully reviewed the Secretary’s decision de novo, see Baptist Health v. Thompson, 458 F.3d 768, 773 (8th Cir.2006), we conclude substantial evidence supports the Secretary’s denial of coverage set forth in the LCD. See 42 U.S.C. § 405(g). In our view, the opinions of the administrative law judge, the appeals board, and the district court thoroughly address the issues raised in this appeal, and we have nothing to add to those discussions. Accordingly, we affirm without extended opinion. See 8th Cir. R. 47B.

. The Honorable Gary A. Fenner, United States District Judge for the Western District of Missouri.